Citation Nr: 1123461	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-44 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus with retinopathy, bilateral peripheral vascular disease, and bilateral cataracts, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for coronary artery disease (CAD), status post (SP) coronary artery bypass graft (CABG), as secondary to diabetes mellitus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Lisa Palmer, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in March 2011 before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript from this hearing has been made and is included in the claims file.

The issue of entitlement to service connection for erectile dysfunction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The claims are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

At his March 2011 Board hearing, the Veteran testified regarding the symptoms of his diabetes and CAD.  He also submitted a letter from his wife, a nurse, that indicated his diabetes and related symptoms including CAD had "gotten very much worse".  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. §§ 3.159, 3.326 (a) (2010).  

Considering the Veteran's testimony and the letter from his wife indicating a worsening of his disorder, the Board finds that the RO should provide the Veteran with VA medical examinations to determine the current extent of his diabetes mellitus to include retinopathy, bilateral peripheral vascular disease, and bilateral cataracts, and his CAD.  It is pertinent to note that the VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has worsened since the most recent VA examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 
 
Review of the claims file reveals that the Veteran indicated at his March 2011 Board hearing that he had continued to receive treatment for both his diabetes mellitus, and CAD, within the VA Health Care System, as well as from Drs. Royce, Phillips, and Langivan.  Any outstanding private and VA outpatient treatment records must be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the appeal is remanded for the following actions:

1.  The AMC/RO should request the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for his diabetes mellitus and any related complications, to include retinopathy, bilateral peripheral vascular disease, bilateral cataracts, and CAD, etc since October 2010, to include the VA Medical Center in Fayetteville, Arkansas, and Drs. Royce, Phillips, and Langivan.  The AMC/RO must include the correct authorization and release forms to allow for the procurement of such records and should obtain them.

2.  Schedule the Veteran for the necessary VA examinations to determine the current nature and severity of diabetes mellitus and any related complications, to include retinopathy, bilateral peripheral vascular disease, and bilateral cataracts, etc.  The claims folder, including a copy of this Remand, must be made available to the examiner and reviewed in conjunction with the examination.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  It is imperative that the examiner describe the severity of each of the Veteran's diabetic complications.  A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file.  

3.  Schedule the Veteran for a VA heart examination to determine the current nature and severity of his CAD and any related complications, to include bilateral peripheral vascular disease, etc.  The claims folder, including a copy of this Remand, must be made available to the examiner and reviewed in conjunction with the examination.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  It is imperative that the examiner describe the severity of each of the Veteran's CAD complications.  A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file.  

4.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examinations, obtain documentation showing that notice scheduling the examinations were sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the RO/AMC must review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.

6.  Following any other indicated development, the RO/AMC should readjudicate the claims.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010). 


